Matter of Guevara v Villatoro (2015 NY Slip Op 09686)





Matter of Guevara v Villatoro


2015 NY Slip Op 09686


Decided on December 30, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-01770
 (Docket No. F-6384-10)

[*1]In the Matter of Hugo Nelson Guevara, appellant,
vEdith Villatoro, respondent.


Hugo Guevara, named herein as Hugo Nelson Guevara, Lawrence, MA, appellant pro se.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Bernard Cheng, J.), dated January 22, 2015. The order denied the father's objections to an order of that court (Kathryn L. Coward, S.M.), dated December 2, 2014, which, without a hearing, dismissed his petition for a downward modification of his child support obligation.
ORDERED that the order dated January 22, 2015, is affirmed, without costs or disbursements.
In this child support proceeding, the father was directed to pay child support to the mother by order dated June 13, 2014. In November 2014, the father sought downward modification of his child support obligation. In an order dated December 2, 2014, a support magistrate dismissed the father's petition, and the Family Court denied the father's objections in an order dated January 22, 2015. The father appeals.
The Family Court did not err in denying the father's objections to the order dismissing his petition for a downward modification of his child support obligation. The father was required to demonstrate a substantial change of circumstances sufficient to warrant a modification (see Matter of Fein v Gilchrist, 23 AD3d 558; Weiss v Weiss, 294 AD2d 566). In determining whether there has been a substantial change in circumstances to warrant a downward modification, the change is measured by comparing the payor's financial situation at the time of the application for such a modification with his or her situation at the time of the order or judgment sought to be modified (see Matter of Saraguard v Saraguard, 125 AD3d 982; Matter of Signorile v Kaminski, 116 AD3d 961; Matter of Nuesi v Gago, 103 AD3d 897; Matter of Levine-Seidman v Seidman, 88 AD3d 883). The father did not allege in his petition any change in his financial situation since the time of the order of support he seeks to modify. He failed to make a prima facie showing of a substantial change in circumstances. The Family Court therefore properly denied his objections to the order that dismissed his modification petition without a hearing (see Family Ct Act § 451[3][a]; Matter of Rosenthal v Weiss, 129 AD3d 738; Matter of Bono v Pitre, 97 AD3d 743; Matter of Fein v Gilchrist, 23 AD3d 558).
MASTRO, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court